The opinion of the court was delivered by
Watkins, J.
The defendant was indicted and convicted of petit larceny and sentenced to imprisonment in the State penitentiary for *598a period of six months, and from the sentence and judgment pro - nounced he prosecutes this appeal.
To sustain his appeal the defendant relies on a single bill of exceptions he reserved to the ruling of the trial judge, in refusing to allow him to withdraw a jilea of guilty and substitute a plea of not guilty, and demand a trial by jury.
The bill of exceptions recites that the defendant’s counsel did file a motion to withdraw his plea of guilty and substitute the plea of not guilty, and demanded an immediate trial. That the jury commissioners had drawn a jury for the fourth week of the term, which had not been discharged at the time said motion was filed, and that said motion was filed just as soon as he was able to secure the services of counsel to represent him.
The trial judge assigns the following as his reasons for declining to grant the defendant’s plea, viz.:
“ Because the party pleaded guilty at the beginning of the term, and makes this motion after the jury term has ended, and when there is no jury in attendance, (on account of which) he could not be tried before September next, the regular jury term of this court. If there was any doubt in the court’s mind of the guilt of the accused, the court in its discretion might grant the request, although the accused is riot entitled to it as a matter of course.”
Because the jury for the fourth week was ordered not to report in court, as no cases were to be tried during the fourth week, the judge having given this order in open court on the Saturday of the third week.
And “ because a confession of guilt on an arraignment is final, and can not be withdrawn without the State’s consent, or consent of the court. No such circumstance exists in this case; and after a plea of guilty, nothing is left for the court to do but pass sentence.”
There is nothing in the record to impeach this statement, and yet the insistence of defendant’s counsel is, that, in point of fact, the withdrawal of the jury drawn for the fourth week of the term had not been formally ordered, nor had they been notified by the court not to appear.
In the present state of our jurisprudence we are dispensed from discussing that question, as this court is bound to accept, without question, the statement of fact contained in the judge’s assignment of reasons which the bill of exception contains. -
*599In State vs. Delahoussaye, 37 An. 551, this court was called upon to deal with a similar question and in so doing said:
“ Jurisprudence recognizes the right of an accused person to recant his confession made on arraignment and to supplant it by-the plea of not guilty.
“But, it is clear that the judge may, in his discretion, refuse to allow the change when he is satisfied by the surrounding circumstances that the ends of justice can not be served by allowing the privilege.
“ The facts shown by the recordare sufficient to satisfy us that the trial judge exercised sound legal discretion in overruling the motion in this instance.”
The ruling of the judge in the instant case was exactly in keeping with that decision.
Judgment affirmed.